
  Ireland 1937 (rev. 2019)
  
  

  

  


Preamble


In the Name of the Most Holy Trinity, from Whom is all authority and to Whom, as our final end, all actions both of men and States must be referred,


We, the people of Éire,


Humbly acknowledging all our obligations to our Divine Lord, Jesus Christ, Who sustained our fathers through centuries of trial,


Gratefully remembering their heroic and unremitting struggle to regain the rightful independence of our Nation,


And seeking to promote the common good, with due observance of Prudence, Justice and Charity, so that the dignity and freedom of the individual may be assured, true social order attained, the unity of our country restored, and concord established with other nations,


Do hereby adopt, enact, and give to ourselves this Constitution.



THE NATION



ARTICLE 1


The Irish nation hereby affirms its inalienable, indefeasible, and sovereign right to choose its own form of Government, to determine its relations with other nations, and to develop its life, political, economic and cultural, in accordance with its own genius and traditions.



ARTICLE 2


It is the entitlement and birthright of every person born in the island of Ireland, which includes its islands and seas, to be part of the Irish Nation. That is also the entitlement of all persons otherwise qualified in accordance with law to be citizens of Ireland. Furthermore, the Irish nation cherishes its special affinity with people of Irish ancestry living abroad who share its cultural identity and heritage.



ARTICLE 3




1. It is the firm will of the Irish Nation, in harmony and friendship, to unite all the people who share the territory of the island of Ireland, in all the diversity of their identities and traditions, recognising that a united Ireland shall be brought about only by peaceful means with the consent of a majority of the people, democratically expressed, in both jurisdictions in the island. Until then, the laws enacted by the Parliament established by this Constitution shall have the like area and extent of application as the laws enacted by the Parliament that existed immediately before the coming into operation of this Constitution.




2. Institutions with executive powers and functions that are shared between those jurisdictions may be established by their respective responsible authorities for stated purposes and may exercise powers and functions in respect of all or any part of the island.



THE STATE



ARTICLE 4


The name of the State is Éire, or, in the English language, Ireland.



ARTICLE 5


Ireland is a sovereign, independent, democratic state.



ARTICLE 6




1. All powers of government, legislative, executive and judicial, derive, under God, from the people, whose right it is to designate the rulers of the State and, in final appeal, to decide all questions of national policy, according to the requirements of the common good.




2. These powers of government are exercisable only by or on the authority of the organs of State established by this Constitution.



ARTICLE 7


The national flag is the tricolour of green, white and orange.



ARTICLE 8




1. The Irish language as the national language is the first official language.




2. The English language is recognised as a second official language.




3. Provision may, however, be made by law for the exclusive use of either of the said languages for any one or more official purposes, either throughout the State or in any part thereof.



ARTICLE 9









1. 




1°.
On the coming into operation of this Constitution any person who was a citizen of Saorstát Éireann immediately before the coming into operation of this Constitution shall become and be a citizen of Ireland.






2°.
The future acquisition and loss of Irish nationality and citizenship shall be determined in accordance with law.






3°.
No person may be excluded from Irish nationality and citizenship by reason of the sex of such person.











2. 




1°.
Notwithstanding any other provision of this Constitution, a person born in the island of Ireland, which includes its islands and seas, who does not have, at the time of the birth of that person, at least one parent who is an Irish citizen or entitled to be an Irish citizen is not entitled to Irish citizenship or nationality, unless provided for by law.






2°.
This section shall not apply to persons born before the date of the enactment of this section,






3. Fidelity to the nation and loyalty to the State are fundamental political duties of all citizens.



ARTICLE 10




1. All natural resources, including the air and all forms of potential energy, within the jurisdiction of the Parliament and Government established by this Constitution and all royalties and franchises within that jurisdiction belong to the State subject to all estates and interests therein for the time being lawfully vested in any person or body.




2. All land and all mines, minerals and waters which belonged to Saorstát Éireann immediately before the coming into operation of this Constitution belong to the State to the same extent as they then belonged to Saorstát Éireann.




3. Provision may be made by law for the management of the property which belongs to the State by virtue of this Article and for the control of the alienation, whether temporary or permanent, of that property.




4. Provision may also be made by law for the management of land, mines, minerals and waters acquired by the State after the coming into operation of this Constitution and for the control of the alienation, whether temporary or permanent, of the land, mines, minerals and waters so acquired.



ARTICLE 11


All revenues of the State from whatever source arising shall, subject to such exception as may be provided by law, form one fund, and shall be appropriated for the purposes and in the manner and subject to the charges and liabilities determined and imposed by law.



THE PRESIDENT



ARTICLE 12




1. There shall be a President of Ireland (Uachtarán na hÉireann), hereinafter called the President, who shall take precedence over all other persons in the State and who shall exercise and perform the powers and functions conferred on the President by this Constitution and by law.









2. 




1°.
The President shall be elected by direct vote of the people.






2°.
Every citizen who has the right to vote at an election for members of Dáil Éireann shall have the right to vote at an election for President.






3°.
The voting shall be by secret ballot and on the system of proportional representation by means of the single transferable vote.











3. 




1°.
The President shall hold office for seven years from the date upon which he enters upon his office, unless before the expiration of that period he dies, or resigns, or is removed from office, or becomes permanently incapacitated, such incapacity being established to the satisfaction of the Supreme Court consisting of not less than five judges.






2°.
A person who holds, or who has held, office as President, shall be eligible for re-election to that office once, but only once.






3°.
An election for the office of President shall be held not later than, and not earlier than the sixtieth day before, the date of the expiration of the term of office of every President, but in the event of the removal from office of the President or of his death, resignation, or permanent incapacity established as aforesaid (whether occurring before or after he enters upon his office), an election for the office of President shall be held within sixty days after such event.











4. 




1°.
Every citizen who has reached his thirty-fifth year of age is eligible for election to the office of President.






2°.
Every candidate for election, not a former or retiring President, must be nominated either by:









i.
not less than twenty persons, each of whom is at the time a member of one of the Houses of the Oireachtas, or






ii.
by the Councils of not less than four administrative Counties (including County Boroughs) as defined by law.






3°.
No person and no such Council shall be entitled to subscribe to the nomination of more than one candidate in respect of the same election.






4°.
Former or retiring Presidents may become candidates on their own nomination.






5°.
Where only one candidate is nominated for the office of President it shall not be necessary to proceed to a ballot for his election.






5. Subject to the provisions of this Article, elections for the office of President shall be regulated by law.









6. 




1°.
The President shall not be a member of either House of the Oireachtas.






2°.
If a member of either House of the Oireachtas be elected President, he shall be deemed to have vacated his seat in that House.






3°.
The President shall not hold any other office or position of emolument.






7. The first President shall enter upon his office as soon as may be after his election, and every subsequent President shall enter upon his office on the day following the expiration of the term of office of his predecessor or as soon as may be thereafter or, in the event of his predecessor's removal from office, death, resignation, or permanent incapacity established as provided by section 3 hereof, as soon as may be after the election.




8. The President shall enter upon his office by taking and subscribing publicly, in the presence of members of both Houses of the Oireachtas, of Judges of the Supreme Court, of the Court of Appeal and of the High Court, and other public personages, the following declaration:


"In the presence of Almighty God I , do solemnly and sincerely promise and declare that I will maintain the Constitution of Ireland and uphold its laws, that I will fulfil my duties faithfully and conscientiously in accordance with the Constitution and the law, and that I will dedicate my abilities to the service and welfare of the people of Ireland. May God direct and sustain me."




9. The President shall not leave the State during his term of office save with the consent of the Government.









10. 




1°.
The President may be impeached for stated misbehaviour.






2°.
The charge shall be preferred by either of the Houses of the Oireachtas, subject to and in accordance with the provisions of this section.






3°.
A proposal to either House of the Oireachtas to prefer a charge against the President under this section shall not be entertained unless upon a notice of motion in writing signed by not less than thirty members of that House.






4°.
No such proposal shall be adopted by either of the Houses of the Oireachtas save upon a resolution of that House supported by not less than two-thirds of the total membership thereof.






5°.
When a charge has been preferred by either House of the Oireachtas, the other House shall investigate the charge, or cause the charge to be investigated.






6°.
The President shall have the right to appear and to be represented at the investigation of the charge.






7°.
If, as a result of the investigation, a resolution be passed supported by not less than two-thirds of the total membership of the House of the Oireachtas by which the charge was investigated, or caused to be investigated, declaring that the charge preferred against the President has been sustained and that the misbehaviour, the subject of the charge, was such as to render him unfit to continue in office, such resolution shall operate to remove the President from his office.











11. 




1°.
The President shall have an official residence in or near the City of Dublin.






2°.
The President shall receive such emoluments and allowances as may be determined by law.






3°.
The emoluments and allowances of the President shall not be diminished during his term of office.





ARTICLE 13









1. 




1°.
The President shall, on the nomination of Dáil Éireann, appoint the Taoiseach, that is, the head of the Government or Prime Minister.






2°.
The President shall, on the nomination of the Taoiseach with the previous approval of Dáil Éireann, appoint the other members of the Government.






3°.
The President shall, on the advice of the Taoiseach, accept the resignation or terminate the appointment of any member of the Government.











2. 




1°.
Dáil Éireann shall be summoned and dissolved by the President on the advice of the Taoiseach.






2°.
The President may in his absolute discretion refuse to dissolve Dáil Éireann on the advice of a Taoiseach who has ceased to retain the support of a majority in Dáil Éireann.






3°.
The President may at any time, after consultation with the Council of State, convene a meeting of either or both of the Houses of the Oireachtas.











3. 




1°.
Every Bill passed or deemed to have been passed by both Houses of the Oireachtas shall require the signature of the President for its enactment into law.






2°.
The President shall promulgate every law made by the Oireachtas.






4. The supreme command of the Defence Forces is hereby vested in the President.









5. 




1°.
The exercise of the supreme command of the Defence Forces shall be regulated by law.






2°.
All commissioned officers of the Defence Forces shall hold their commissions from the President.






6. The right of pardon and the power to commute or remit punishment imposed by any court exercising criminal jurisdiction are hereby vested in the President, but such power of commutation or remission may also be conferred by law on other authorities.









7. 




1°.
The President may, after consultation with the Council of State, communicate with the Houses of the Oireachtas by message or address on any matter of national or public importance.






2°.
The President may, after consultation with the Council of State, address a message to the Nation at any time on any such matter.






3°.
Every such message or address must, however, have received the approval of the Government.











8. 




1°.
The President shall not be answerable to either House of the Oireachtas or to any court for the exercise and performance of the powers and functions of his office or for any act done or purporting to be done by him in the exercise and performance of these powers and functions.






2°.
The behaviour of the President may, however, be brought under review in either of the Houses of the Oireachtas for the purposes of section 10 of Article 12 of this Constitution, or by any court, tribunal or body appointed or designated by either of the Houses of the Oireachtas for the investigation of a charge under section 10 of the said Article.






9. The powers and functions conferred on the President by this Constitution shall be exercisable and performable by him only on the advice of the Government, save where it is provided by this Constitution that he shall act in his absolute discretion or after consultation with or in relation to the Council of State, or on the advice or nomination of, or on receipt of any other communication from, any other person or body.




10. Subject to this Constitution, additional powers and functions may be conferred on the President by law.




11. No power or function conferred on the President by law shall be exercisable or performable by him save only on the advice of the Government.



ARTICLE 14




1. In the event of the absence of the President, or his temporary incapacity, or his permanent incapacity established as provided by section 3 of Article 12 hereof, or in the event of his death, resignation, removal from office, or failure to exercise and perform the powers and functions of his office or any of them, or at any time at which the office of President may be vacant, the powers and functions conferred on the President by or under this Constitution shall be exercised and performed by a Commission constituted as provided in section 2 of this Article.









2. 




1°.
The Commission shall consist of the following persons, namely, the Chief Justice, the Chairman of Dáil Éireann (An Ceann Comhairle), and the Chairman of Seanad Éireann.






2°.
The President of the Court of Appeal shall act as a member of the Commission in the place of the Chief Justice on any occasion on which the office of Chief Justice is vacant or on which the Chief Justice is unable to act.






3°.
The Deputy Chairman of Dáil Éireann shall act as a member of the Commission in the place of the Chairman of Dáil Éireann on any occasion on which the office of Chairman of Dáil Éireann is vacant or on which the said Chairman is unable to act.






4°.
The Deputy Chairman of Seanad Éireann shall act as a member of the Commission in the place of the Chairman of Seanad Éireann on any occasion on which the office of Chairman of Seanad Éireann is vacant or on which the said Chairman is unable to act.






3. The Commission may act by any two of their number and may act notwithstanding a vacancy in their membership.




4. The Council of State may by a majority of its members make such provision as to them may seem meet for the exercise and performance of the powers and functions conferred on the President by or under this Constitution in any contingency which is not provided for by the foregoing provisions of this Article.









5. 




1°.
The provisions of this Constitution which relate to the exercise and performance by the President of the powers and functions conferred on him by or under this Constitution shall subject to the subsequent provisions of this section apply to the exercise and performance of the said powers and functions under this Article.






2°.
In the event of the failure of the President to exercise or perform any power or function which the President is by or under this Constitution required to exercise or perform within a specified time, the said power or function shall be exercised or performed under this Article, as soon as may be after the expiration of the time so specified.





THE NATIONAL PARLIAMENT



CONSTITUTION AND POWERS



ARTICLE 15









1. 




1°.
The National Parliament shall be called and known, and is in this Constitution generally referred to, as the Oireachtas.






2°.
The Oireachtas shall consist of the President and two Houses, viz.: a House of Representatives to be called Dáil Éireann and a Senate to be called Seanad Éireann.






3°.
The Houses of the Oireachtas shall sit in or near the City of Dublin or in such other place as they may from time to time determine.











2. 




1°.
The sole and exclusive power of making laws for the State is hereby vested in the Oireachtas: no other legislative authority has power to make laws for the State.






2°.
Provision may however be made by law for the creation or recognition of subordinate legislatures and for the powers and functions of these legislatures.











3. 




1°.
The Oireachtas may provide for the establishment or recognition of functional or vocational councils representing branches of the social and economic life of the people.






2°.
A law establishing or recognising any such council shall determine its rights, powers and duties, and its relation to the Oireachtas and to the Government.











4. 




1°.
The Oireachtas shall not enact any law which is in any respect repugnant to this Constitution or any provision thereof.






2°.
Every law enacted by the Oireachtas which is in any respect repugnant to this Constitution or to any provision thereof, shall, but to the extent only of such repugnancy, be invalid.











5. 




1°.
The Oireachtas shall not declare acts to be infringements of the law which were not so at the date of their commission.






2°.
The Oireachtas shall not enact any law providing for the imposition of the death penalty.











6. 




1°.
The right to raise and maintain military or armed forces is vested exclusively in the Oireachtas.






2°.
No military or armed force, other than a military or armed force raised and maintained by the Oireachtas, shall be raised or maintained for any purpose whatsoever.






7. The Oireachtas shall hold at least one session every year.









8. 




1°.
Sittings of each House of the Oireachtas shall be public.






2°.
In cases of special emergency, however, either House may hold a private sitting with the assent of two-thirds of the members present.











9. 




1°.
Each House of the Oireachtas shall elect from its members its own Chairman and Deputy Chairman, and shall prescribe their powers and duties.






2°.
The remuneration of the Chairman and Deputy Chairman of each House shall be determined by law.






10. Each House shall make its own rules and standing orders, with power to attach penalties for their infringement, and shall have power to ensure freedom of debate, to protect its official documents and the private papers of its members, and to protect itself and its members against any person or persons interfering with, molesting or attempting to corrupt its members in the exercise of their duties.









11. 




1°.
All questions in each House shall, save as otherwise provided by this Constitution, be determined by a majority of the votes of the members present and voting other than the Chairman or presiding member.






2°.
The Chairman or presiding member shall have and exercise a casting vote in the case of an equality of votes.






3°.
The number of members necessary to constitute a meeting of either House for the exercise of its powers shall be determined by its standing orders.






12. All official reports and publications of the Oireachtas or of either House thereof and utterances made in either House wherever published shall be privileged.




13. The members of each House of the Oireachtas shall, except in case of treason as defined in this Constitution, felony or breach of the peace, be privileged from arrest in going to and returning from, and while within the precincts of, either House, and shall not, in respect of any utterance in either House, be amenable to any court or any authority other than the House itself.




14. No person may be at the same time a member of both Houses of the Oireachtas, and, if any person who is already a member of either House becomes a member of the other House, he shall forthwith be deemed to have vacated his first seat.




15. The Oireachtas may make provision by law for the payment of allowances to the members of each House thereof in respect of their duties as public representatives and for the grant to them of free travelling and such other facilities (if any) in connection with those duties as the Oireachtas may determine.



DÁIL ÉIREANN



ARTICLE 16









1. 




1°.
Every citizen without distinction of sex who has reached the age of twenty-one years, and who is not placed under disability or incapacity by this Constitution or by law, shall be eligible for membership of Dáil Éireann.






2°.










i.
All citizens, and






ii.
such other persons in the State as may be determined by law,







without distinction of sex who have reached the age of eighteen years who are not disqualified by law and comply with the provisions of the law relating to the election of members of Dáil Éireann, shall have the right to vote at an election for members of Dáil Éireann.






3°.
No law shall be enacted placing any citizen under disability or incapacity for membership of Dáil Éireann on the ground of sex or disqualifying any citizen or other person from voting at an election for members of Dáil Éireann on that ground.






4°.
No voter may exercise more than one vote at an election for Dáil Éireann, and the voting shall be by secret ballot.











2. 




1°.
Dáil Éireann shall be composed of members who represent constituencies determined by law.






2°.
The number of members shall from time to time be fixed by law, but the total number of members of Dáil Éireann shall not be fixed at less than one member for each thirty thousand of the population, or at more than one member for each twenty thousand of the population.






3°.
The ratio between the number of members to be elected at any time for each constituency and the population of each constituency, as ascertained at the last preceding census, shall, so far as it is practicable, be the same throughout the country.






4°.
The Oireachtas shall revise the constituencies at least once in every twelve years, with due regard to changes in distribution of the population, but any alterations in the constituencies shall not take effect during the life of Dáil Éireann sitting when such revision is made.






5°.
The members shall be elected on the system of proportional representation by means of the single transferable vote.






6°.
No law shall be enacted whereby the number of members to be returned for any constituency shall be less than three.











3. 




1°.
Dáil Éireann shall be summoned and dissolved as provided by section 2 of Article 13 of this Constitution.






2°.
A general election for members of Dáil Éireann shall take place not later than thirty days after a dissolution of Dáil Éireann.











4. 




1°.
Polling at every general election for Dáil Éireann shall as far as practicable take place on the same day throughout the country.






2°.
Dáil Éireann shall meet within thirty days from that polling day.






5. The same Dáil Éireann shall not continue for a longer period than seven years from the date of its first meeting: a shorter period may be fixed by law.




6. Provision shall be made by law to enable the member of Dáil Éireann who is the Chairman immediately before a dissolution of Dáil Éireann to be deemed without any actual election to be elected a member of Dáil Éireann at the ensuing general election.




7. Subject to the foregoing provisions of this Article, elections for membership of Dáil Éireann, including the filling of casual vacancies, shall be regulated in accordance with law.



ARTICLE 17









1. 




1°.
As soon as possible after the presentation to Dáil Éireann under Article 28 of this Constitution of the Estimates of receipts and the Estimates of expenditure of the State for any financial year, Dáil Éireann shall consider such Estimates.






2°.
Save in so far as may be provided by specific enactment in each case, the legislation required to give effect to the Financial Resolutions of each year shall be enacted within that year.






2. Dáil Éireann shall not pass any vote or resolution, and no law shall be enacted, for the appropriation of revenue or other public moneys unless the purpose of the appropriation shall have been recommended to Dáil Éireann by a message from the Government signed by the Taoiseach.



SEANAD ÉIREANN



ARTICLE 18




1. Seanad Éireann shall be composed of sixty members, of whom eleven shall be nominated members and forty-nine shall be elected members.




2. A person to be eligible for membership of Seanad Éireann must be eligible to become a member of Dáil Éireann.




3. The nominated members of Seanad Éireann shall be nominated, with their prior consent, by the Taoiseach who is appointed next after the reassembly of Dáil Éireann following the dissolution thereof which occasions the nomination of the said members.









4. 




1°.
The elected members of Seanad Éireann shall be elected as follows:









i.
Three shall be elected by the National University of Ireland.






ii.
Three shall be elected by the University of Dublin.






iii.
Forty-three shall be elected from panels of candidates constituted as hereinafter provided.






2°.
Provision may be made by law for the election, on a franchise and in the manner to be provided by law, by one or more of the following institutions, namely:









i.
the universities mentioned in subsection 1° of this section,






ii.
any other institutions of higher education in the State,







of so many members of Seanad Éireann as may be fixed by law in substitution for an equal number of the members to be elected pursuant to paragraphs i and ii of the said subsection 1°.







A member or members of Seanad Éireann may be elected under this subsection by institutions grouped together or by a single institution.






3°.
Nothing in this Article shall be invoked to prohibit the dissolution by law of a university mentioned in subsection 1° of this section.






5. Every election of the elected members of Seanad Éireann shall be held on the system of proportional representation by means of the single transferable vote, and by secret postal ballot.




6. The members of Seanad Éireann to be elected by the Universities shall be elected on a franchise and in the manner to be provided by law.









7. 




1°.
Before each general election of the members of Seanad Éireann to be elected from panels of candidates, five panels of candidates shall be formed in the manner provided by law containing respectively the names of persons having knowledge and practical experience of the following interests and services, namely:









i.
National Language and Culture, Literature, Art, Education and such professional interests as may be defined by law for the purpose of this panel;






ii.
Agriculture and allied interests, and Fisheries;






iii.
Labour, whether organised or unorganised;






iv.
Industry and Commerce, including banking, finance, accountancy, engineering and architecture;






v.
Public Administration and social services, including voluntary social activities.






2°.
Not more than eleven and, subject to the provisions of Article 19 hereof, not less than five members of Seanad Éireann shall be elected from any one panel.






8. A general election for Seanad Éireann shall take place not later than ninety days after a dissolution of Dáil Éireann, and the first meeting of Seanad Éireann after the general election shall take place on a day to be fixed by the President on the advice of the Taoiseach.




9. Every member of Seanad Éireann shall, unless he previously dies, resigns, or becomes disqualified, continue to hold office until the day before the polling day of the general election for Seanad Éireann next held after his election or nomination.









10. 




1°.
Subject to the foregoing provisions of this Article elections of the elected members of Seanad Éireann shall be regulated by law.






2°.
Casual vacancies in the number of the nominated members of Seanad Éireann shall be filled by nomination by the Taoiseach with the prior consent of persons so nominated.






3°.
Casual vacancies in the number of the elected members of Seanad Éireann shall be filled in the manner provided by law.





ARTICLE 19


Provision may be made by law for the direct election by any functional or vocational group or association or council of so many members of Seanad Éireann as may be fixed by such law in substitution for an equal number of the members to be elected from the corresponding panels of candidates constituted under Article 18 of this Constitution.



LEGISLATION



ARTICLE 20




1. Every Bill initiated in and passed by Dáil Éireann shall be sent to Seanad Éireann and may, unless it be a Money Bill, be amended in Seanad Éireann and Dáil Éireann shall consider any such amendment.









2. 




1°.
A Bill other than a Money Bill may be initiated in Seanad Éireann, and if passed by Seanad Éireann, shall be introduced in Dáil Éireann.






2°.
A Bill initiated in Seanad Éireann if amended in Dáil Éireann shall be considered as a Bill initiated in Dáil Éireann.






3. A Bill passed by either House and accepted by the other House shall be deemed to have been passed by both Houses.



Money Bills



ARTICLE 21









1. 




1°.
Money Bills shall be initiated in Dáil Éireann only.






2°.
Every Money Bill passed by Dáil Éireann shall be sent to Seanad Éireann for its recommendations.











2. 




1°.
Every Money Bill sent to Seanad Éireann for its recommendations shall, at the expiration of a period not longer than twenty-one days after it shall have been sent to Seanad Éireann, be returned to Dáil Éireann, which may accept or reject all or any of the recommendations of Seanad Éireann.






2°.
If such Money Bill is not returned by Seanad Éireann to Dáil Éireann within such twenty-one days or is returned within such twenty-one days with recommendations which Dáil Éireann does not accept, it shall be deemed to have been passed by both Houses at the expiration of the said twenty-one days.





ARTICLE 22









1. 




1°.
A Money Bill means a Bill which contains only provisions dealing with all or any of the following matters, namely, the imposition, repeal, remission, alteration or regulation of taxation; the imposition for the payment of debt or other financial purposes of charges on public moneys or the variation or repeal of any such charges; supply; the appropriation, receipt, custody, issue or audit of accounts of public money; the raising or guarantee of any loan or the repayment thereof; matters subordinate and incidental to these matters or any of them.






2°.
In this definition the expressions taxation, public money and loan respectively do not include any taxation, money or loan raised by local authorities or bodies for local purposes.











2. 




1°.
The Chairman of Dáil Éireann shall certify any Bill which, in his opinion, is a Money Bill to be a Money Bill, and his certificate shall, subject to the subsequent provisions of this section, be final and conclusive.






2°.
Seanad Éireann, by a resolution, passed at a sitting at which not less than thirty members are present, may request the President to refer the question whether the Bill is or is not a Money Bill to a Committee of Privileges.






3°.
If the President after consultation with the Council of State decides to accede to the request he shall appoint a Committee of Privileges consisting of an equal number of members of Dáil Éireann and of Seanad Éireann and a Chairman who shall be a Judge of the Supreme Court: these appointments shall be made after consultation with the Council of State. In the case of an equality of votes but not otherwise the Chairman shall be entitled to vote.






4°.
The President shall refer the question to the Committee of Privileges so appointed and the Committee shall report its decision thereon to the President within twenty-one days after the day on which the Bill was sent to Seanad Éireann.






5°.
The decision of the Committee shall be final and conclusive.






6°.
If the President after consultation with the Council of State decides not to accede to the request of Seanad Éireann, or if the Committee of Privileges fails to report within the time hereinbefore specified the certificate of the Chairman of Dáil Éireann shall stand confirmed.





Time for Consideration of Bills



ARTICLE 23




1. This Article applies to every Bill passed by Dáil Éireann and sent to Seanad Éireann other than a Money Bill or a Bill the time for the consideration of which by Seanad Éireann shall have been abridged under Article 24 of this Constitution.







1°.
Whenever a Bill to which this Article applies is within the stated period defined in the next following sub-section either rejected by Seanad Éireann or passed by Seanad Éireann with amendments to which Dáil Éireann does not agree or is neither passed (with or without amendment) nor rejected by Seanad Éireann within the stated period, the Bill shall, if Dáil Éireann so resolves within one hundred and eighty days after the expiration of the stated period be deemed to have been passed by both Houses of the Oireachtas on the day on which the resolution is passed.






2°.
The stated period is the period of ninety days commencing on the day on which the Bill is first sent by Dáil Éireann to Seanad Éireann or any longer period agreed upon in respect of the Bill by both Houses of the Oireachtas.











2. 




1°.
The preceding section of this Article shall apply to a Bill which is initiated in and passed by Seanad Éireann, amended by Dáil Éireann, and accordingly deemed to have been initiated in Dáil Éireann.






2°.
For the purpose of this application the stated period shall in relation to such a Bill commence on the day on which the Bill is first sent to Seanad Éireann after having been amended by Dáil Éireann.





ARTICLE 24




1. If and whenever on the passage by Dáil Éireann of any Bill, other than a Bill expressed to be a Bill containing a proposal to amend the Constitution, the Taoiseach certifies by messages in writing addressed to the President and to the Chairman of each House of the Oireachtas that, in the opinion of the Government, the Bill is urgent and immediately necessary for the preservation of the public peace and security, or by reason of the existence of a public emergency, whether domestic or international, the time for the consideration of such Bill by Seanad Éireann shall, if Dáil Éireann so resolves and if the President, after consultation with the Council of State, concurs, be abridged to such period as shall be specified in the resolution.




2. Where a Bill, the time for the consideration of which by Seanad Éireann has been abridged under this Article,







a.
is, in the case of a Bill which is not a Money Bill, rejected by Seanad Éireann or passed by Seanad Éireann with amendments to which Dáil Éireann does not agree or neither passed nor rejected by Seanad Éireann, or






b.
is, in the case of a Money Bill, either returned by Seanad Éireann to Dáil Éireann with recommendations which Dáil Éireann does not accept or is not returned by Seanad Éireann to Dáil Éireann,




within the period specified in the resolution, the Bill shall be deemed to have been passed by both Houses of the Oireachtas at the expiration of that period.




3. When a Bill the time for the consideration of which by Seanad Éireann has been abridged under this Article becomes law it shall remain in force for a period of ninety days from the date of its enactment and no longer unless, before the expiration of that period, both Houses shall have agreed that such law shall remain in force for a longer period and the longer period so agreed upon shall have been specified in resolutions passed by both Houses.



Signing and Promulgation of Laws



ARTICLE 25




1. As soon as any Bill, other than a Bill expressed to be a Bill containing a proposal for the amendment of this Constitution, shall have been passed or deemed to have been passed by both Houses of the Oireachtas, the Taoiseach shall present it to the President for his signature and for promulgation by him as a law in accordance with the provisions of this Article.









2. 




1°.
Save as otherwise provided by this Constitution, every Bill so presented to the President for his signature and for promulgation by him as a law shall be signed by the President not earlier than the fifth and not later than the seventh day after the date on which the Bill shall have been presented to him.






2°.
At the request of the Government, with the prior concurrence of Seanad Éireann, the President may sign any Bill the subject of such request on a date which is earlier than the fifth day after such date as aforesaid.






3. Every Bill the time for the consideration of which by Seanad Éireann shall have been abridged under Article 24 of this Constitution shall be signed by the President on the day on which such Bill is presented to him for signature and promulgation as a law.









4. 




1°.
Every Bill shall become and be law as on and from the day on which it is signed by the President under this Constitution, and shall, unless the contrary intention appears, come into operation on that day.






2°.
Every Bill signed by the President under this Constitution shall be promulgated by him as a law by the publication by his direction of a notice in the Iris Oifigiúil stating that the Bill has become law.






3°.
Every Bill shall be signed by the President in the text in which it was passed or deemed to have been passed by both Houses of the Oireachtas, and if a Bill is so passed or deemed to have been passed in both the official languages, the President shall sign the text of the Bill in each of those languages.






4°.
Where the President signs the text of a Bill in one only of the official languages, an official translation shall be issued in the other official language.






5°.
As soon as may be after the signature and promulgation of a Bill as a law, the text of such law which was signed by the President or, where the President has signed the text of such law in each of the official languages, both the signed texts shall be enrolled for record in the office of the Registrar of the Supreme Court, and the text, or both the texts, so enrolled shall be conclusive evidence of the provisions of such law.






6°.
In case of conflict between the texts of a law enrolled under this section in both the official languages, the text in the national language shall prevail.











5. 




1°.
It shall be lawful for the Taoiseach, from time to time as occasion appears to him to require, to cause to be prepared under his supervision a text (in both the official languages) of this Constitution as then in force embodying all amendments theretofore made therein.






2°.
A copy of every text so prepared, when authenticated by the signatures of the Taoiseach and the Chief Justice, shall be signed by the President and shall be enrolled for record in the office of the Registrar of the Supreme Court.






3°.
The copy so signed and enrolled which is for the time being the latest text so prepared shall, upon such enrolment, be conclusive evidence of this Constitution as at the date of such enrolment and shall for that purpose supersede all texts of this Constitution of which copies were so enrolled.






4°.
In case of conflict between the texts of any copy of this Constitution enrolled under this section, the text in the national language shall prevail.





Reference of Bills to the Supreme Court



ARTICLE 26


This Article applies to any Bill passed or deemed to have been passed by both Houses of the Oireachtas other than a Money Bill, or a Bill expressed to be a Bill containing a proposal to amend the Constitution, or a Bill the time for the consideration of which by Seanad Éireann shall have been abridged under Article 24 of this Constitution.









1. 




1°.
The President may, after consultation with the Council of State, refer any Bill to which this Article applies to the Supreme Court for a decision on the question as to whether such Bill or any specified provision or provisions of such Bill is or are repugnant to this Constitution or to any provision thereof.






2°.
Every such reference shall be made not later than the seventh day after the date on which such Bill shall have been presented by the Taoiseach to the President for his signature.






3°.
The President shall not sign any Bill the subject of a reference to the Supreme Court under this Article pending the pronouncement of the decision of the Court.











2. 




1°.
The Supreme Court consisting of not less than five judges shall consider every question referred to it by the President under this Article for a decision, and, having heard arguments by or on behalf of the Attorney General and by counsel assigned by the Court, shall pronounce its decision on such question in open court as soon as may be, and in any case not later than sixty days after the date of such reference.






2°.
The decision of the majority of the judges of the Supreme Court shall, for the purposes of this Article, be the decision of the Court and shall be pronounced by such one of those judges as the Court shall direct, and no other opinion, whether assenting or dissenting, shall be pronounced nor shall the existence of any such other opinion be disclosed.











3. 




1°.
In every case in which the Supreme Court decides that any provision of a Bill the subject of a reference to the Supreme Court under this Article is repugnant to this Constitution or to any provision thereof, the President shall decline to sign such Bill.






2°.
If, in the case of a Bill to which Article 27 of this Constitution applies, a petition has been addressed to the President under that Article, that Article shall be complied with.






3°.
In every other case the President shall sign the Bill as soon as may be after the date on which the decision of the Supreme Court shall have been pronounced.





Reference of Bills to the People



ARTICLE 27


This Article applies to any Bill, other than a Bill expressed to be a Bill containing a proposal for the amendment of this Constitution, which shall have been deemed, by virtue of Article 23 hereof, to have been passed by both Houses of the Oireachtas.




1. A majority of the members of Seanad Éireann and not less than one-third of the members of Dáil Éireann may by a joint petition addressed to the President by them under this Article request the President to decline to sign and promulgate as a law any Bill to which this article applies on the ground that the Bill contains a proposal of such national importance that the will of the people thereon ought to be ascertained.




2. Every such petition shall be in writing and shall be signed by the petitioners whose signatures shall be verified in the manner prescribed by law.




3. Every such petition shall contain a statement of the particular ground or grounds on which the request is based, and shall be presented to the President not later than four days after the date on which the Bill shall have been deemed to have been passed by both Houses of the Oireachtas.









4. 




1°.
Upon receipt of a petition addressed to him under this Article, the President shall forthwith consider such petition and shall, after consultation with the Council of State, pronounce his decision thereon not later than ten days after the date on which the Bill to which such petition relates shall have been deemed to have been passed by both Houses of the Oireachtas.






2°.
If the Bill or any provision thereof is or has been referred to the Supreme Court under Article 26 of this Constitution, it shall not be obligatory on the President to consider the petition unless or until the Supreme Court has pronounced a decision on such reference to the effect that the said Bill or the said provision thereof is not repugnant to this Constitution or to any provision thereof, and, if a decision to that effect is pronounced by the Supreme Court, it shall not be obligatory on the President to pronounce his decision on the petition before the expiration of six days after the day on which the decision of the Supreme Court to the effect aforesaid is pronounced.











5. 




1°.
In every case in which the President decides that a Bill the subject of a petition under this Article contains a proposal of such national importance that the will of the people thereon ought to be ascertained, he shall inform the Taoiseach and the Chairman of each House of the Oireachtas accordingly in writing under his hand and Seal and shall decline to sign and promulgate such Bill as a law unless and until the proposal shall have been approved either









i.
by the people at a Referendum in accordance with the provisions of section 2 of Article 47 of this Constitution within a period of eighteen months from the date of the President's decision, or






ii.
by a resolution of Dáil Éireann passed within the said period after a dissolution and re-assembly of Dáil Éireann.






2°.
Whenever a proposal contained in a Bill the subject of a petition under this Article shall have been approved either by the people or by a resolution of Dáil Éireann in accordance with the foregoing provisions of this section, such Bill shall as soon as may be after such approval be presented to the President for his signature and promulgation by him as a law and the President shall thereupon sign the Bill and duly promulgate it as a law.






6. In every case in which the President decides that a Bill the subject of a petition under this Article does not contain a proposal of such national importance that the will of the people thereon ought to be ascertained, he shall inform the Taoiseach and the Chairman of each House of the Oireachtas accordingly in writing under his hand and Seal, and such Bill shall be signed by the President not later than eleven days after the date on which the Bill shall have been deemed to have been passed by both Houses of the Oireachtas and shall be duly promulgated by him as a law.



THE GOVERNMENT



ARTICLE 28




1. The Government shall consist of not less than seven and not more than fifteen members who shall be appointed by the President in accordance with the provisions of this Constitution.




2. The executive power of the State shall, subject to the provisions of this Constitution, be exercised by or on the authority of the Government.









3. 




1°.
War shall not be declared and the State shall not participate in any war save with the assent of Dáil Éireann.






2°.
In the case of actual invasion, however, the Government may take whatever steps they may consider necessary for the protection of the State, and Dáil Éireann if not sitting shall be summoned to meet at the earliest practicable date.






3°.
Nothing in this Constitution other than Article 15.5.2° shall be invoked to invalidate any law enacted by the Oireachtas which is expressed to be for the purpose of securing the public safety and the preservation of the State in time of war or armed rebellion, or to nullify any act done or purporting to be done in time of war or armed rebellion in pursuance of any such law. In this subsection time of war includes a time when there is taking place an armed conflict in which the State is not a participant but in respect of which each of the Houses of the Oireachtas shall have resolved that, arising out of such armed conflict, a national emergency exists affecting the vital interests of the State and time of war or armed rebellion includes such time after the termination of any war, or of any such armed conflict as aforesaid, or of an armed rebellion, as may elapse until each of the Houses of the Oireachtas shall have resolved that the national emergency occasioned by such war, armed conflict, or armed rebellion has ceased to exist.











4. 




1°.
The Government shall be responsible to Dáil Éireann.






2°.
The Government shall meet and act as a collective authority, and shall be collectively responsible for the Departments of State administered by the members of the Government.






3°.
The confidentiality of discussions at meetings of the Government shall be respected in all circumstances save only where the High Court determines that disclosure should be made in respect of a particular matter









i.
in the interests of the administration of justice by a Court, or






ii.
by virtue of an overriding public interest, pursuant to an application in that behalf by a tribunal appointed by the Government or a Minister of the Government on the authority of the Houses of the Oireachtas to inquire into a matter stated by them to be of public importance.






4°.
The Government shall prepare Estimates of the Receipts and Estimates of the Expenditure of the State for each financial year, and shall present them to Dáil Éireann for consideration.











5. 




1°.
The head of the Government, or Prime Minister, shall be called, and is in this Constitution referred to as, the Taoiseach.






2°.
The Taoiseach shall keep the President generally informed on matters of domestic and international policy.











6. 




1°.
The Taoiseach shall nominate a member of the Government to be the Tánaiste.






2°.
The Tánaiste shall act for all purposes in the place of the Taoiseach if the Taoiseach should die, or become permanently incapacitated, until a new Taoiseach shall have been appointed.






3°.
The Tánaiste shall also act for or in the place of the Taoiseach during the temporary absence of the Taoiseach.











7. 




1°.
The Taoiseach, the Tánaiste and the member of the Government who is in charge of the Department of Finance must be members of Dáil Éireann.






2°.
The other members of the Government must be members of Dáil Éireann or Seanad Éireann, but not more than two may be members of Seanad Éireann.






8. Every member of the Government shall have the right to attend and be heard in each House of the Oireachtas.









9. 




1°.
The Taoiseach may resign from office at any time by placing his resignation in the hands of the President.






2°.
Any other member of the Government may resign from office by placing his resignation in the hands of the Taoiseach for submission to the President.






3°.
The President shall accept the resignation of a member of the Government, other than the Taoiseach, if so advised by the Taoiseach.






4°.
The Taoiseach may at any time, for reasons which to him seem sufficient, request a member of the Government to resign; should the member concerned fail to comply with the request, his appointment shall be terminated by the President if the Taoiseach so advises.






10. The Taoiseach shall resign from office upon his ceasing to retain the support of a majority in Dáil Éireann unless on his advice the President dissolves Dáil Éireann and on the reassembly of Dáil Éireann after the dissolution the Taoiseach secures the support of a majority in Dáil Éireann.









11. 




1°.
If the Taoiseach at any time resigns from office the other members of the Government shall be deemed also to have resigned from office, but the Taoiseach and the other members of the Government shall continue to carry on their duties until their successors shall have been appointed.






2°.
The members of the Government in office at the date of a dissolution of Dáil Éireann shall continue to hold office until their successors shall have been appointed.






12. The following matters shall be regulated in accordance with law, namely, the organization of, and distribution of business amongst, Departments of State, the designation of members of the Government to be the Ministers in charge of the said Departments, the discharge of the functions of the office of a member of the Government during his temporary absence or incapacity, and the remuneration of the members of the Government.



LOCAL GOVERNMENT



ARTICLE 28A




1. The State recognises the role of local government in providing a forum for the democratic representation of local communities, in exercising and performing at local level powers and functions conferred by law and in promoting by its initiatives the interests of such communities.




2. There shall be such directly elected local authorities as may be determined by law and their powers and functions shall, subject to the provisions of this Constitution, be so determined and shall be exercised and performed in accordance with law.




3. Elections for members of such local authorities shall be held in accordance with law not later than the end of the fifth year after the year in which they were last held.




4. Every citizen who has the right to vote at an election for members of Dáil Éireann and such other persons as may be determined by law shall have the right to vote at an election for members of such of the local authorities referred to in section 2 of this Article as shall be determined by law.




5. Casual vacancies in the membership of local authorities referred to in section 2 of this Article shall be filled in accordance with law.



INTERNATIONAL RELATIONS



ARTICLE 29




1. Ireland affirms its devotion to the ideal of peace and friendly co-operation amongst nations founded on international justice and morality.




2. Ireland affirms its adherence to the principle of the pacific settlement of international disputes by international arbitration or judicial determination.




3. Ireland accepts the generally recognised principles of international law as its rule of conduct in its relations with other States.









4. 




1°.
The executive power of the State in or in connection with its external relations shall in accordance with Article 28 of this Constitution be exercised by or on the authority of the Government.






2°.
For the purpose of the exercise of any executive function of the State in or in connection with its external relations, the Government may to such extent and subject to such conditions, if any, as may be determined by law, avail of or adopt any organ, instrument, or method of procedure used or adopted for the like purpose by the members of any group or league of nations with which the State is or becomes associated for the purpose of international co-operation in matters of common concern.






3°.
The State may become a member of the European Atomic Energy Community (established by Treaty signed at Rome on the 25th day of March, 1957).






4°.
Ireland affirms its commitment to the European Union within which the member states of that Union work together to promote peace, shared values and the well-being of their peoples.






5°.
The State may ratify the Treaty of Lisbon amending the Treaty on European Union and the Treaty establishing the European Community, signed at Lisbon on the 13th day of December 2007 (Treaty of Lisbon), and may be a member of the European Union established by virtue of that Treaty.






6°.
No provision of this Constitution invalidates laws enacted, acts done or measures adopted by the State, before, on or after the entry into force of the Treaty of Lisbon, that are necessitated by the obligations of membership of the European Union referred to in subsection 5° of this section or of the European Atomic Energy Community, or prevents laws enacted, acts done or measures adopted by









i.
the said European Union or the European Atomic Energy Community, or institutions thereof,






ii.
the European Communities or European Union existing immediately before the entry into force of the Treaty of Lisbon, or institutions thereof, or






iii.
bodies competent under the treaties referred to in this section,







from having the force of law in the State.






7°.
State may exercise the options or discretions









i.
to which Article 20 of the Treaty on European Union relating to enhanced cooperation applies,






ii.
under Protocol No. 19 on the Schengen acquis integrated into the framework of the European Union annexed to that treaty and to the Treaty on the Functioning of the European Union (formerly known as the Treaty establishing the European Community), and






iii.
under Protocol No. 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, so annexed, including the option that the said Protocol No. 21 shall, in whole or in part, cease to apply to the State,







but any such exercise shall be subject to the prior approval of both Houses of the Oireachtas.






8°.
The State may agree to the decisions, regulations or other acts









i.
under the Treaty on European Union and the Treaty on the Functioning of the European Union authorising the Council of the European Union to act other than by unanimity,






ii.
under those treaties authorising the adoption of the ordinary legislative procedure, and






iii.
under subparagraph (d) of Article 82.2, the third subparagraph of Article 83.1 and paragraphs 1 and 4 of Article 86 of the Treaty on the Functioning of the European Union, relating to the area of freedom, security and justice,







but the agreement to any such decision, regulation or act shall be subject to the prior approval of both Houses of the Oireachtas.






9°.
The State shall not adopt a decision taken by the European Council to establish a common defence pursuant to Article 42 of the Treaty on European Union where that common defence would include the State.






10°.
The State may ratify the Treaty on Stability, Coordination and Governance in the Economic and Monetary Union done at Brussels on the 2nd day of March 2012. No provision of this Constitution invalidates laws enacted, acts done or measures adopted by the State that are necessitated by the obligations of the State under that Treaty or prevents laws enacted, acts done or measures adopted by bodies competent under that Treaty from having the force of law in the State.











5. 




1°.
Every international agreement to which the State becomes a party shall be laid before Dáil Éireann.






2°.
The State shall not be bound by any international agreement involving a charge upon public funds unless the terms of the agreement shall have been approved by Dáil Éireann.






3°.
This section shall not apply to agreements or conventions of a technical and administrative character.






6. No international agreement shall be part of the domestic law of the State save as may be determined by the Oireachtas.









7. 




1°.
The State may consent to be bound by the British-Irish Agreement done at Belfast on the 10th day of April, 1998, hereinafter called the Agreement.






2°.
Any institution established by or under the Agreement may exercise the powers and functions thereby conferred on it in respect of all or any part of the island of Ireland notwithstanding any other provision of this Constitution conferring a like power or function on any person or any organ of State appointed under or created or established by or under this Constitution. Any power or function conferred on such an institution in relation to the settlement or resolution of disputes or controversies may be in addition to or in substitution for any like power or function conferred by this Constitution on any such person or organ of State as aforesaid.






8. The State may exercise extra-territorial jurisdiction in accordance with the generally recognised principles of international law.




9. The State may ratify the Rome Statute of the International Criminal Court done at Rome on the 17th day of July, 1998.



THE ATTORNEY GENERAL



ARTICLE 30




1. There shall be an Attorney General who shall be the adviser of the Government in matters of law and legal opinion, and shall exercise and perform all such powers, functions and duties as are conferred or imposed on him by this Constitution or by law.




2. The Attorney General shall be appointed by the President on the nomination of the Taoiseach.




3. All crimes and offences prosecuted in any court constituted under Article 34 of this Constitution other than a court of summary jurisdiction shall be prosecuted in the name of the People and at the suit of the Attorney General or some other person authorised in accordance with law to act for that purpose.




4. The Attorney General shall not be a member of the Government.









5. 




1°.
The Attorney General may at any time resign from office by placing his resignation in the hands of the Taoiseach for submission to the President.






2°.
The Taoiseach may, for reasons which to him seem sufficient, request the resignation of the Attorney General.






3°.
In the event of failure to comply with the request, the appointment of the Attorney General shall be terminated by the President if the Taoiseach so advises.






4°.
The Attorney General shall retire from office upon the resignation of the Taoiseach, but may continue to carry on his duties until the successor to the Taoiseach shall have been appointed.






6. Subject to the foregoing provisions of this Article, the office of Attorney General, including the remuneration to be paid to the holder of the office, shall be regulated by law.



THE COUNCIL OF STATE



ARTICLE 31




1. There shall be a Council of State to aid and counsel the President on all matters on which the President may consult the said Council in relation to the exercise and performance by him of such of his powers and functions as are by this Constitution expressed to be exercisable and performable after consultation with the Council of State, and to exercise such other functions as are conferred on the said Council by this Constitution.




2. The Council of State shall consist of the following members:







i.
As ex-officio members: the Taoiseach, the Tánaiste, the Chief Justice, the President of the Court of Appeal, the President of the High Court, the Chairman of Dáil Éireann, the Chairman of Seanad Éireann, and the Attorney General.






ii.
Every person able and willing to act as a member of the Council of State who shall have held the office of President, or the office of Taoiseach, or the office of Chief Justice, or the office of President of the Executive Council of Saorstát Éireann.






iii.
Such other persons, if any, as may be appointed by the President under this Article to be members of the Council of State.






3. The President may at any time and from time to time by warrant under his hand and Seal appoint such other persons as, in his absolute discretion, he may think fit, to be members of the Council of State, but not more than seven persons so appointed shall be members of the Council of State at the same time.




4. Every member of the Council of State shall at the first meeting thereof which he attends as a member take and subscribe a declaration in the following form:


"In the presence of Almighty God I do solemnly and sincerely promise and declare that I will faithfully and conscientiously fulfil my duties as a member of the Council of State."




5. Every member of the Council of State appointed by the President, unless he previously dies, resigns, becomes permanently incapacitated, or is removed from office, shall hold office until the successor of the President by whom he was appointed shall have entered upon his office.




6. Any member of the Council of State appointed by the President may resign from office by placing his resignation in the hands of the President.




7. The President may, for reasons which to him seem sufficient, by an order under his hand and Seal, terminate the appointment of any member of the Council of State appointed by him.




8. Meetings of the Council of State may be convened by the President at such times and places as he shall determine.



ARTICLE 32


The President shall not exercise or perform any of the powers or functions which are by this Constitution expressed to be exercisable or performable by him after consultation with the Council of State unless, and on every occasion before so doing, he shall have convened a meeting of the Council of State and the members present at such meeting shall have been heard by him.



THE COMPTROLLER AND AUDITOR GENERAL



ARTICLE 33




1. There shall be a Comptroller and Auditor General to control on behalf of the State all disbursements and to audit all accounts of moneys administered by or under the authority of the Oireachtas.




2. The Comptroller and Auditor General shall be appointed by the President on the nomination of Dáil Éireann.




3. The Comptroller and Auditor General shall not be a member of either House of the Oireachtas and shall not hold any other office or position of emolument.




4. The Comptroller and Auditor General shall report to Dáil Éireann at stated periods as determined by law.









5. 




1°.
The Comptroller and Auditor General shall not be removed from office except for stated misbehaviour or incapacity, and then only upon resolutions passed by Dáil Éireann and by Seanad Éireann calling for his removal.






2°.
The Taoiseach shall duly notify the President of any such resolutions as aforesaid passed by Dáil Éireann and by Seanad Éireann and shall send him a copy of each such resolution certified by the Chairman of the House of the Oireachtas by which it shall have been passed.






3°.
Upon receipt of such notification and of copies of such resolutions, the President shall forthwith, by an order under his hand and Seal, remove the Comptroller and Auditor General from office.






6. Subject to the foregoing, the terms and conditions of the office of Comptroller and Auditor General shall be determined by law.



THE COURTS



ARTICLE 34




1. Justice shall be administered in courts established by law by judges appointed in the manner provided by this Constitution, and, save in such special and limited cases as may be prescribed by law, shall be administered in public.




2. The Courts shall comprise:







i.
Courts of First Instance






ii.
a Court of Appeal; and






iii.
a Court of Final Appeal.











3. 




1°.
The Courts of First Instance shall include a High Court invested with full original jurisdiction in and power to determine all matters and questions whether of law or fact, civil or criminal.






2°.
Save as otherwise provided by this Article, the jurisdiction of the High Court shall extend to the question of the validity of any law having regard to the provisions of this Constitution, and no such question shall be raised (whether by pleading, argument or otherwise) in any Court established under this or any other Article of this Constitution other than the High Court, the Court of Appeal or the Supreme Court.






3°.
No Court whatever shall have jurisdiction to question the validity of a law, or any provision of a law, the Bill for which shall have been referred to the Supreme Court by the President under Article 26 of this Constitution, or to question the validity of a provision of a law where the corresponding provision in the Bill for such law shall have been referred to the Supreme Court by the President under the said Article 26.






4°.
The Courts of First Instance shall also include Courts of local and limited jurisdiction with a right of appeal as determined by law.











4. 




1°.
The Court of Appeal shall-









i.
save as otherwise provided by this Article, and






ii.
with such exceptions and subject to such regulations as may be prescribed by law,







have appellate jurisdiction from all decisions of the High Court, and shall also have appellate jurisdiction from such decisions of other courts as may be prescribed by law.






2°.
No law shall be enacted excepting from the appellate jurisdiction of the Court of Appeal cases which involve questions as to the validity of any law having regard to the provisions of this Constitution.






3°.
The decision of the Court of Appeal shall be final and conclusive, save as otherwise provided by this Article.











5. 




1°.
The Court of Final Appeal shall be called the Supreme Court.






2°.
The president of the Supreme Court shall be called the Chief Justice.






3°.
The Supreme Court shall, subject to such regulations as may be prescribed by law, have appellate jurisdiction from a decision of the Court of Appeal if the Supreme Court is satisfied that-









i.
the decision involves a matter of general public importance, or






ii.
in the interests of justice it is necessary that there be an appeal to the Supreme Court.






4°.
Notwithstanding section 4.1° hereof, the Supreme Court shall, subject to such regulations as may be prescribed by law, have appellate jurisdiction from a decision of the High Court if the Supreme Court is satisfied that there are exceptional circumstances warranting a direct appeal to it, and a precondition for the Supreme Court being so satisfied is the presence of either or both of the following factors:









i.
the decision involves a matter of general public importance;






ii.
the interests of justice.






5°.
No law shall be enacted excepting from the appellate jurisdiction of the Supreme Court cases which involve questions as to the validity of any law having regard to the provisions of this Constitution.






6°.
The decision of the Supreme Court shall in all cases be final and conclusive.











6. 




1°.
Every person appointed a judge under this Constitution shall make and subscribe the following declaration:







"In the presence of Almighty God I do solemnly and sincerely promise and declare that I will duly and faithfully and to the best of my knowledge and power execute the office of Chief Justice (or as the case may be) without fear or favour, affection or ill-will towards any man, and that I will uphold the Constitution and the laws. May God direct and sustain me."






2°.
This declaration shall be made and subscribed by the Chief Justice in the presence of the President, and by each of the other judges of the Supreme Court, the judges of the Court of Appeal, the judges of the High Court and the judges of every other Court in the presence of the Chief Justice or the senior available judge of the Supreme Court in open court.






3°.
The declaration shall be made and subscribed by every judge before entering upon his duties as such judge, and in any case not later than ten days after the date of his appointment or such later date as may be determined by the President.






4°.
Any judge who declines or neglects to make such declaration as aforesaid shall be deemed to have vacated his office.





ARTICLE 35




1. The judges of the Supreme Court, the Court of Appeal, the High Court and all other Courts established in pursuance of Article 34 hereof shall be appointed by the President.




2. All judges shall be independent in the exercise of their judicial functions and subject only to this Constitution and the law.




3. No judge shall be eligible to be a member of either House of the Oireachtas or to hold any other office or position of emolument.









4. 




1°.
A judge of the Supreme Court, the Court of Appeal, or the High Court shall not be removed from office except for stated misbehaviour or incapacity, and then only upon resolutions passed by Dáil Éireann and by Seanad Éireann calling for his removal.






2°.
The Taoiseach shall duly notify the President of any such resolutions passed by Dáil Éireann and by Seanad Éireann, and shall send him a copy of every such resolution certified by the Chairman of the House of the Oireachtas by which it shall have been passed.






3°.
Upon receipt of such notification and of copies of such resolutions, the President shall forthwith, by an order under his hand and Seal, remove from office the judge to whom they relate.











5. 




1°.
The remuneration of judges shall not be reduced during their continuance in office save in accordance with this section.






2°.
The remuneration of judges is subject to the imposition of taxes, levies or other charges that are imposed by law on persons generally or persons belonging to a particular class.






3°.
Where, before or after the enactment of this section, reductions have been or are made by law to the remuneration of persons belonging to classes of persons whose remuneration is paid out of public money and such law states that those reductions are in the public interest, provision may also be made by law to make proportionate reductions to the remuneration of judges.





ARTICLE 36


Subject to the foregoing provisions of this Constitution relating to the Courts, the following matters shall be regulated in accordance with law, that is to say:







i.
the number of judges of the Supreme Court, of the Court of Appeal, and of the High Court, the remuneration, age of retirement and pensions of such judges,






ii.
the number of the judges of all other Courts, and their terms of appointment, and






iii.
the constitution and organization of the said Courts, the distribution of jurisdiction and business among the said Courts and judges, and all matters of procedure.





ARTICLE 37




1. Nothing in this Constitution shall operate to invalidate the exercise of limited functions and powers of a judicial nature, in matters other than criminal matters, by any person or body of persons duly authorised by law to exercise such functions and powers, notwithstanding that such person or such body of persons is not a judge or a court appointed or established as such under this Constitution.




2. No adoption of a person taking effect or expressed to take effect at any time after the coming into operation of this Constitution under laws enacted by the Oireachtas and being an adoption pursuant to an order made or an authorisation given by any person or body of persons designated by those laws to exercise such functions and powers was or shall be invalid by reason only of the fact that such person or body of persons was not a judge or a court appointed or established as such under this Constitution.



TRIAL OF OFFENCES



ARTICLE 38




1. No person shall be tried on any criminal charge save in due course of law.




2. Minor offences may be tried by courts of summary jurisdiction.









3. 




1°.
Special courts may be established by law for the trial of offences in cases where it may be determined in accordance with such law that the ordinary courts are inadequate to secure the effective administration of justice, and the preservation of public peace and order.






2°.
The constitution, powers, jurisdiction and procedure of such special courts shall be prescribed by law.











4. 




1°.
Military tribunals may be established for the trial of offences against military law alleged to have been committed by persons while subject to military law and also to deal with a state of war or armed rebellion.






2°.
A member of the Defence Forces not on active service shall not be tried by any courtmartial or other military tribunal for an offence cognisable by the civil courts unless such offence is within the jurisdiction of any courtmartial or other military tribunal under any law for the enforcement of military discipline.






5. Save in the case of the trial of offences under section 2, section 3 or section 4 of this Article no person shall be tried on any criminal charge without a jury.




6. The provisions of Articles 34 and 35 of this Constitution shall not apply to any court or tribunal set up under section 3 or section 4 of this Article.



ARTICLE 39


Treason shall consist only in levying war against the State, or assisting any State or person or inciting or conspiring with any person to levy war against the State, or attempting by force of arms or other violent means to overthrow the organs of government established by this Constitution, or taking part or being concerned in or inciting or conspiring with any person to make or to take part or be concerned in any such attempt.



FUNDAMENTAL RIGHTS



PERSONAL RIGHTS



ARTICLE 40




1. All citizens shall, as human persons, be held equal before the law.


This shall not be held to mean that the State shall not in its enactments have due regard to differences of capacity, physical and moral, and of social function.









2. 




1°.
Titles of nobility shall not be conferred by the State.






2°.
No title of nobility or of honour may be accepted by any citizen except with the prior approval of the Government.











3. 




1°.
The State guarantees in its laws to respect, and, as far as practicable, by its laws to defend and vindicate the personal rights of the citizen.






2°.
The State shall, in particular, by its laws protect as best it may from unjust attack and, in the case of injustice done, vindicate the life, person, good name, and property rights of every citizen.






3°.
Provision may be made by law for the regulation of termination of pregnancy.



























4. 




1°.
No citizen shall be deprived of his personal liberty save in accordance with law.






2°.
Upon complaint being made by or on behalf of any person to the High Court or any judge thereof alleging that such person is being unlawfully detained, the High Court and any and every judge thereof to whom such complaint is made shall forthwith enquire into the said complaint and may order the person in whose custody such person is detained to produce the body of such person before the High Court on a named day and to certify in writing the grounds of his detention, and the High Court shall, upon the body of such person being produced before that Court and after giving the person in whose custody he is detained an opportunity of justifying the detention, order the release of such person from such detention unless satisfied that he is being detained in accordance with the law.






3°.
Where the body of a person alleged to be unlawfully detained is produced before the High Court in pursuance of an order in that behalf made under this section and that Court is satisfied that such person is being detained in accordance with a law but that such law is invalid having regard to the provisions of this Constitution, the High Court shall refer the question of the validity of such law to the Court of Appeal by way of case stated and may, at the time of such reference or at any time thereafter, allow the said person to be at liberty on such bail and subject to such conditions as the High Court shall fix until the Court of Appeal has determined the question so referred to it.






4°.
The High Court before which the body of a person alleged to be unlawfully detained is to be produced in pursuance of an order in that behalf made under this section shall, if the President of the High Court or, if he is not available, the senior judge of that Court who is available so directs in respect of any particular case, consist of three judges and shall, in every other case, consist of one judge only.






5°.
Nothing in this section, however, shall be invoked to prohibit, control, or interfere with any act of the Defence Forces during the existence of a state of war or armed rebellion.






6°.
Provision may be made by law for the refusal of bail by a court to a person charged with a serious offence where it is reasonably considered necessary to prevent the commission of a serious offence by that person.






5. The dwelling of every citizen is inviolable and shall not be forcibly entered save in accordance with law.









6. 




1°.
The State guarantees liberty for the exercise of the following rights, subject to public order and morality:









i.
The right of the citizens to express freely their convictions and opinions.







The education of public opinion being, however, a matter of such grave import to the common good, the State shall endeavour to ensure that organs of public opinion, such as the radio, the press, the cinema, while preserving their rightful liberty of expression, including criticism of Government policy, shall not be used to undermine public order or morality or the authority of the State.







The publication or utterance of seditious or indecent matter is an offence which shall be punishable in accordance with law.






ii.
The right of the citizens to assemble peaceably and without arms.







Provision may be made by law to prevent or control meetings which are determined in accordance with law to be calculated to cause a breach of the peace or to be a danger or nuisance to the general public and to prevent or control meetings in the vicinity of either House of the Oireachtas.






iii.
The right of the citizens to form associations and unions.







Laws, however, may be enacted for the regulation and control in the public interest of the exercise of the foregoing right.






2°.
Laws regulating the manner in which the right of forming associations and unions and the right of free assembly may be exercised shall contain no political, religious or class discrimination.





THE FAMILY



ARTICLE 41









1. 




1°.
The State recognises the Family as the natural primary and fundamental unit group of Society, and as a moral institution possessing inalienable and imprescriptible rights, antecedent and superior to all positive law.






2°.
The State, therefore, guarantees to protect the Family in its constitution and authority, as the necessary basis of social order and as indispensable to the welfare of the Nation and the State.











2. 




1°.
In particular, the State recognises that by her life within the home, woman gives to the State a support without which the common good cannot be achieved.






2°.
The State shall, therefore, endeavour to ensure that mothers shall not be obliged by economic necessity to engage in labour to the neglect of their duties in the home.











3. 




1°.
The State pledges itself to guard with special care the institution of Marriage, on which the Family is founded, and to protect it against attack.






2°.
A Court designated by law may grant a dissolution of marriage where, but only where, it is satisfied that









i.
there is no reasonable prospect of a reconciliation between the spouses,






ii.
such provision as the Court considers proper having regard to the circumstances exists or will be made for the spouses, any children of either or both of them and any other person prescribed by law, and






iii.
any further conditions prescribed by law are complied with.






iv.







3°.
Provision may be made by law for the recognition under the law of the State of a dissolution of marriage granted under the civil law of another state.






4. Marriage may be contracted in accordance with law by two persons without distinction as to their sex.



EDUCATION



ARTICLE 42




1. The State acknowledges that the primary and natural educator of the child is the Family and guarantees to respect the inalienable right and duty of parents to provide, according to their means, for the religious and moral, intellectual, physical and social education of their children.




2. Parents shall be free to provide this education in their homes or in private schools or in schools recognised or established by the State.









3. 




1°.
The State shall not oblige parents in violation of their conscience and lawful preference to send their children to schools established by the State, or to any particular type of school designated by the State.






2°.
The State shall, however, as guardian of the common good, require in view of actual conditions that the children receive a certain minimum education, moral, intellectual and social.






4. The State shall provide for free primary education and shall endeavour to supplement and give reasonable aid to private and corporate educational initiative, and, when the public good requires it, provide other educational facilities or institutions with due regard, however, for the rights of parents, especially in the matter of religious and moral formation.



CHILDREN



Article 42A




1. The State recognises and affirms the natural and imprescriptible rights of all children and shall, as far as practicable, by its laws protect and vindicate those rights.









2. 




1°.
In exceptional cases, where the parents, regardless of their marital status, fail in their duty towards their children to such extent that the safety or welfare of any of their children is likely to be prejudicially affected, the State as guardian of the common good shall, by proportionate means as provided by law, endeavour to supply the place of the parents, but always with due regard for the natural and imprescriptible rights of the child.






2°.
Provision shall be made by law for the adoption of any child where the parents have failed for such a period of time as may be prescribed by law in their duty towards the child and where the best interests of the child so require.






3. Provision shall be made by law for the voluntary placement for adoption and the adoption of any child.









4. 




1°.
Provision shall be made by law that in the resolution of all proceedings—









i.
brought by the State, as guardian of the common good, for the purpose of preventing the safety and welfare of any child from being prejudicially affected, or






ii.
concerning the adoption, guardianship or custody of, or access to, any child,







the best interests of the child shall be the paramount consideration.






2°.
Provision shall be made by law for securing, as far as practicable, that in all proceedings referred to in subsection 1° of this section in respect of any child who is capable of forming his or her own views, the views of the child shall be ascertained and given due weight having regard to the age and maturity of the child.





PRIVATE PROPERTY



ARTICLE 43









1. 




1°.
The State acknowledges that man, in virtue of his rational being, has the natural right, antecedent to positive law, to the private ownership of external goods.






2°.
The State accordingly guarantees to pass no law attempting to abolish the right of private ownership or the general right to transfer, bequeath, and inherit property.











2. 




1°.
The State recognises, however, that the exercise of the rights mentioned in the foregoing provisions of this Article ought, in civil society, to be regulated by the principles of social justice.






2°.
The State, accordingly, may as occasion requires delimit by law the exercise of the said rights with a view to reconciling their exercise with the exigencies of the common good.





RELIGION



ARTICLE 44




1. The State acknowledges that the homage of public worship is due to Almighty God. It shall hold His Name in reverence, and shall respect and honour religion.









2. 




1°.
Freedom of conscience and the free profession and practice of religion are, subject to public order and morality, guaranteed to every citizen.






2°.
The State guarantees not to endow any religion.






3°.
The State shall not impose any disabilities or make any discrimination on the ground of religious profession, belief or status.






4°.
Legislation providing State aid for schools shall not discriminate between schools under the management of different religious denominations, nor be such as to affect prejudicially the right of any child to attend a school receiving public money without attending religious instruction at that school.






5°.
Every religious denomination shall have the right to manage its own affairs, own, acquire and administer property, movable and immovable, and maintain institutions for religious or charitable purposes.






6°.
The property of any religious denomination or any educational institution shall not be diverted save for necessary works of public utility and on payment of compensation.





DIRECTIVE PRINCIPLES OF SOCIAL POLICY



ARTICLE 45


The principles of social policy set forth in this Article are intended for the general guidance of the Oireachtas. The application of those principles in the making of laws shall be the care of the Oireachtas exclusively, and shall not be cognisable by any Court under any of the provisions of this Constitution.




1. The State shall strive to promote the welfare of the whole people by securing and protecting as effectively as it may a social order in which justice and charity shall inform all the institutions of the national life.




2. The State shall, in particular, direct its policy towards securing:







i.
That the citizens (all of whom, men and women equally, have the right to an adequate means of livelihood) may through their occupations find the means of making reasonable provision for their domestic needs.






ii.
That the ownership and control of the material resources of the community may be so distributed amongst private individuals and the various classes as best to subserve the common good.






iii.
That, especially, the operation of free competition shall not be allowed so to develop as to result in the concentration of the ownership or control of essential commodities in a few individuals to the common detriment.






iv.
That in what pertains to the control of credit the constant and predominant aim shall be the welfare of the people as a whole.






v.
That there may be established on the land in economic security as many families as in the circumstances shall be practicable.











3. 




1°.
The State shall favour and, where necessary, supplement private initiative in industry and commerce.






2°.
The State shall endeavour to secure that private enterprise shall be so conducted as to ensure reasonable efficiency in the production and distribution of goods and as to protect the public against unjust exploitation.











4. 




1°.
The State pledges itself to safeguard with especial care the economic interests of the weaker sections of the community, and, where necessary, to contribute to the support of the infirm, the widow, the orphan, and the aged.






2°.
The State shall endeavour to ensure that the strength and health of workers, men and women, and the tender age of children shall not be abused and that citizens shall not be forced by economic necessity to enter avocations unsuited to their sex, age or strength.





AMENDMENT TO THE CONSTITUTION



ARTICLE 46




1. Any provision of this Constitution may be amended, whether by way of variation, addition, or repeal, in the manner provided by this Article.




2. Every proposal for an amendment of this Constitution shall be initiated in Dáil Éireann as a Bill, and shall upon having been passed or deemed to have been passed by both Houses of the Oireachtas, be submitted by Referendum to the decision of the people in accordance with the law for the time being in force relating to the Referendum.




3. Every such Bill shall be expressed to be An Act to amend the Constitution.




4. A Bill containing a proposal or proposals for the amendment of this Constitution shall not contain any other proposal.




5. A Bill containing a proposal for the amendment of this Constitution shall be signed by the President forthwith upon his being satisfied that the provisions of this Article have been complied with in respect thereof and that such proposal has been duly approved by the people in accordance with the provisions of section 1 of Article 47 of this Constitution and shall be duly promulgated by the President as a law.



THE REFERENDUM



ARTICLE 47




1. Every proposal for an amendment of this Constitution which is submitted by Referendum to the decision of the people shall, for the purpose of Article 46 of this Constitution, be held to have been approved by the people, if, upon having been so submitted, a majority of the votes cast at such Referendum shall have been cast in favour of its enactment into law.









2. 




1°.
Every proposal, other than a proposal to amend the Constitution, which is submitted by Referendum to the decision of the people shall be held to have been vetoed by the people if a majority of the votes cast at such Referendum shall have been cast against its enactment into law and if the votes so cast against its enactment into law shall have amounted to not less than thirty-three and one-third per cent of the voters on the register.






2°.
Every proposal, other than a proposal to amend the Constitution, which is submitted by Referendum to the decision of the people shall for the purposes of Article 27 hereof be held to have been approved by the people unless vetoed by them in accordance with the provisions of the foregoing sub-section of this section.






3. Every citizen who has the right to vote at an election for members of Dáil Éireann shall have the right to vote at a Referendum.




4. Subject as aforesaid, the Referendum shall be regulated by law.



REPEAL OF CONSTITUTION OF SAORSTÁT ÉIREANN AND CONTINUANCE OF LAWS



ARTICLE 48


The Constitution of Saorstát Éireann in force immediately prior to the date of the coming into operation of this Constitution and the Constitution of the Irish Free State (Saorstát Éireann) Act, 1922, in so far as that Act or any provision thereof is then in force shall be and are hereby repealed as on and from that date.



ARTICLE 49




1. All powers, functions, rights and prerogatives whatsoever exercisable in or in respect of Saorstát Éireann immediately before the 11th day of December, 1936, whether in virtue of the Constitution then in force or otherwise, by the authority in which the executive power of Saorstát Éireann was then vested are hereby declared to belong to the people.




2. It is hereby enacted that, save to the extent to which provision is made by this Constitution or may hereafter be made by law for the exercise of any such power, function, right or prerogative by any of the organs established by this Constitution, the said powers, functions, rights and prerogatives shall not be exercised or be capable of being exercised in or in respect of the State save only by or on the authority of the Government.




3. The Government shall be the successors of the Government of Saorstát Éireann as regards all property, assets, rights and liabilities.



ARTICLE 50




1. Subject to this Constitution and to the extent to which they are not inconsistent therewith, the laws in force in Saorstát Éireann immediately prior to the date of the coming into operation of this Constitution shall continue to be of full force and effect until the same or any of them shall have been repealed or amended by enactment of the Oireachtas.




2. Laws enacted before, but expressed to come into force after, the coming into operation of this Constitution, shall, unless otherwise enacted by the Oireachtas, come into force in accordance with the terms thereof.

